Exhibit 10.1 - Guaranty dated June 24, 2016 by Global Self Storage, Inc. in
favor of Insurance Strategy Funding IV, LLC
 
GUARANTY
THIS GUARANTY (this "Guaranty") is made as of June 24, 2016, by GLOBAL SELF
STORAGE, INC., a Maryland corporation, having an address at 3814 Route 44,
Millbrook, NY 12545 ("Guarantor"), in favor of INSURANCE STRATEGY FUNDING IV,
LLC, a Delaware limited liability company, having an address at c/o J.P. Morgan
Asset Management, 270 Park Avenue, 9th Floor, New York, New York 10017
("Lender").
W I T N E S S E T H:
Pursuant to the terms of that certain Promissory Note (the "Note"), dated as of
the date hereof, made by SSG SADSBURY LLC, SSG ROCHESTER LLC, SSG BOLINGBROOK
LLC, SSG DOLTON LLC, SSG MERRILLVILLE LLC, SSG SUMMERVILLE I LLC and SSG
SUMMERVILLE II LLC, each a Delaware limited liability company (individually and
collectively, as the case may be, "Borrower") in favor of Lender, Borrower has
borrowed from Lender the principal sum of $20,000,000.00 (the "Loan").  The Loan
is evidenced by the Note and that certain Loan Agreement, dated as of the date
hereof, between each Borrower and Lender, as the same may be amended, modified,
supplemented or restated from time to time (the "Loan Agreement"; all defined
terms used herein which are not otherwise defined herein shall have the meaning
assigned to such terms in the Loan Agreement), and the other Loan Documents.
It is a condition to Lender's making the Loan that this Guaranty be executed and
delivered by Guarantor; and in order to induce Lender to make the Loan which
Lender would not do but for the execution, delivery and performance of this
Guaranty, Guarantor has agreed to guarantee certain obligations as more fully
and particularly set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor unconditionally guarantees and agrees as follows:
1. Agreement.  Guarantor hereby irrevocably and unconditionally guarantees the
payment to Lender of the Recourse Obligations of Borrower, as more particularly
described in Section 9.21 of the Loan Agreement.
2. Remedies.  If Guarantor fails to timely perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower or exhausting any or all security for the Loan, bring any action at
law or in equity or both to compel Guarantor to perform its obligations
hereunder, and to collect in any such action compensation for all documented
Losses and Liabilities actually sustained or incurred by Lender for the failure
of Guarantor to perform its obligations, together with interest thereon at the
highest rate of interest then applicable to the Principal Amount of the Loan as
set forth in the Note or the Loan Agreement.
3. Rights of Lender.  Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor's consent and without affecting the liability
of Guarantor, from time to time to (a) extend the time required for Borrower to
satisfy all or any portion of Borrower's obligations under the Note or any of
the other Loan Documents; (b) declare all sums owing to Lender under the Note
and the other Loan Documents due and payable upon the occurrence of any Event of
Default in accordance with the Loan Agreement or any of the other Loan
Documents; (c) make changes in the dates specified for payments of any sums
payable under the Note or any of the other Loan Documents but only to the extent
that such changes do not shorten the time periods for Borrower's performance of
its obligations under the Loan Documents or otherwise materially and adversely
affect the Borrower; (d) otherwise modify the terms of any of the Loan
Documents, but only to the extent that the Borrower has agreed to such
modifications in an amendment signed by Borrower and Lender; (e) take and hold
security for the performance of Borrower's obligations under the Note or the
other Loan Documents and exchange, enforce, waive and release any such security;
(f) apply such security and direct the order or manner of sale thereof as Lender
in its discretion may determine; (g) release or, with the written agreement of
Borrower, substitute or add any one or more makers of the Note or guarantors of
Borrower's obligations under the Note or the other Loan Documents; (h) apply
payments received by Lender from Borrower to any obligations of Borrower to
Lender, in such order as Lender shall determine in its sole discretion but not
in a manner that shall cause or exacerbate an Event of Default under the Loan
Documents, whether or not any such obligations are covered by this Guaranty; (i)
accept a conveyance of all or part of the Property conveyed by those certain
Mortgage, Assignment of Leases and Rents and Security Agreements, dated as of
the date hereof, made by the respective Borrowers for the benefit of Lender
(individually and collectively, as the case may be, the "Security Instrument")
in partial satisfaction of the Obligations; and/or (j) assign this Guaranty in
whole or in part.
4. Guarantor's Waivers.  Guarantor waives, to the fullest extent permitted under
applicable law, and agrees that its obligations under this Guaranty will not be
impaired or affected by (a) any defense based upon any legal disability or other
related defense of Borrower, Guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Note or any of the other Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners, members or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower and/or Guarantor or any defect in the
formation of Borrower or any principal of Borrower and/or Guarantor; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Lender or intended
or understood by Lender or Guarantor as set forth in the Loan Agreement; (d) any
defense of Guarantor based upon Lender's election of any remedy against either
Guarantor or Borrower; (e) any defense based upon Lender's failure to disclose
to Guarantor any information concerning Borrower's financial condition or any
other circumstances bearing on Borrower's ability to pay all sums payable under
the Note or any of the other Loan Documents; (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (g) any defense based upon Lender's election, in any proceeding
instituted under the U.S. Bankruptcy Code, of the application of Section
1111(b)(2) of the U.S. Bankruptcy Code or any successor statute; (h) any defense
based upon any borrowing or any grant of a security interest under Section 364
of the U.S. Bankruptcy Code; (i) any right of subrogation, any right to enforce
any remedy which Lender may have against Borrower and any right to participate
in, or benefit from, any security for the Note or the other Loan Documents now
or hereafter held by Lender; (j) presentment, demand, protest and notice of any
kind; (k) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof; (l) any irregularity, invalidity
or unenforceability in whole or in part of the obligations guaranteed hereunder
or under the Loan Documents or any provision thereof; and/or (m) any defense
based on any exercise or non-exercise by Lender of any right, power or remedy
under or in respect of the Loan Documents or any security held by Lender with
respect thereto, or any waiver of any such right, power or remedy.  Guarantor
agrees that the payment of all sums payable under the Note or any of the other
Loan Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Note or the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to Guarantor's liability
hereunder.  Without limitation of any waiver otherwise set forth herein,
Guarantor waives all rights and defenses arising out of an election of remedies
by Lender even though that election of remedies, such as a nonjudicial
foreclosure with respect to the security for a guaranteed obligation, has
destroyed Guarantor's rights and reimbursement against the principal.
5. Guarantor's Financial Covenants.  Guarantor represents and warrants to, and
covenants with Lender that as of the date hereof and until such time as the
Obligations under the Security Instrument shall be satisfied in full, Guarantor
shall, at all times, maintain (a) a net worth equal to or greater than the
lesser of (I) that amount which is the then-existing outstanding principal
balance of the Loan or (II) $20,000,000.00 ("Minimum Net Worth"), as determined
by Lender in accordance with Exhibit A hereof, and (b) Liquid Assets (as defined
below) which are unencumbered by third party security interests (whether in
favor of Lender or anyone else) and as to which there are no restrictions upon
the use thereof) of not less than the less or (I) that amount which is 10% of
the then-existing outstanding principal balance of the Loan or (II)
$2,000,000.00 ("Minimum Liquidity Standard"), as determined by Lender in
Lender's sole discretion.  As used herein, "Liquid Assets" shall mean assets in
the form of cash, cash equivalents, obligations of (or fully guaranteed as to
principal and interest by) the United States or any agency or instrumentality
thereof (provided the full faith and credit of the United States supports such
obligation or guarantee) having a maturity of not more than one year and
certificates of deposit (with a maturity of two years or less) issued by a
commercial bank reasonably satisfactory to Lender and having net assets of at
least $500,000,000.00, and publicly traded or registered shares of any Person
listed on the New York Stock Exchange, NASDAQ or other nationally or
internationally recognized stock exchange.  Guarantor shall provide satisfactory
evidence, such as Guarantor's balance sheet certified by an officer of
Guarantor, to Lender annually to establish compliance with the Minimum Net Worth
and Minimum Liquidity Standard.  Notwithstanding anything herein to the
contrary, the determination of Guarantor's Minimum Net Worth shall include the
amount of Guarantor's Liquid Assets.
6. Guarantor's Warranties.  Guarantor acknowledges and agrees that (a) Lender
would not make the Loan but for this Guaranty; (b) there are no conditions
precedent to the effectiveness of this Guaranty; (c) Guarantor has established
adequate means of obtaining from sources other than Lender, on a continuing
basis, financial and other information pertaining to Borrower's financial
condition, the Property and Borrower's activities relating thereto and the
status of Borrower's performance of obligations under the Loan Documents; (d)
Guarantor shall keep adequately informed of any facts or circumstances which
might in any way affect Guarantor's financial risks in entering into this
Guaranty; and (e) Lender has made no representation to Guarantor as to any such
matters.
7. Subordination.  Guarantor subordinates all present and future indebtedness
owing by Borrower or any affiliate of Borrower to Guarantor (including, but not
limited to, any rights to subrogation Guarantor may have as a result of any
payment by Guarantor under this Guaranty), together with any interest thereon,
to the Obligations.  Until payment in full of the Obligations (and including
interest accruing on the Note after the commencement of a proceeding by or
against Borrower under the U.S. Bankruptcy Code which interest the parties agree
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the U.S.
Bankruptcy Code generally), Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the
U.S. Bankruptcy Code, including the right to vote on any plan of
reorganization.  Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the
Obligations, (a) no one of them shall accept payment from the others by way of
contribution on account of any payment made hereunder by such party to Lender,
(b) no one of them will take any action to exercise or enforce any rights to
such contribution, and (c) if any of Guarantor should receive any payment,
satisfaction or security for any indebtedness of Borrower to any of Guarantor or
for any contribution by the others of Guarantor for payment made hereunder by
the recipient to Lender, the same shall be delivered to Lender in the form
received, endorsed or assigned as may be appropriate for application on account
of, or as security for, the Obligations and until so delivered, shall be held in
trust for Lender as security for the Obligations.  Guarantor shall have the
right to use Loan proceeds distributed to it by Borrower in accordance with, and
for the purposes provided under, the Loan Agreement.
8. Bankruptcy of Borrower or Guarantor.  In any bankruptcy or other proceeding
in which the filing of claims is required by law, Guarantor shall file all
claims which Guarantor may have against Borrower relating to any indebtedness of
Borrower to Guarantor and shall assign to Lender all rights of Guarantor
thereunder.  If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender's discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender's nominee.  The foregoing
power of attorney is coupled with an interest and cannot be revoked.  Lender or
its nominee shall have the right, in its sole and absolute discretion, to accept
or reject any plan proposed in such proceeding and to take any other action
which a party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the amount payable on such claim and, to the full
extent necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor's rights to any such payments or distributions; provided, however,
Guarantor's obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution.  If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.  If all or any portion of the
obligations guarantied hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the U.S. Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.
9. Assignment of Interest.  Guarantor agrees that Lender may assign all or any
part of the Loan or its interest in this Guaranty and its rights granted herein
or under any of the Loan Documents in accordance with the terms of Section 9.19
of the Loan Agreement, which terms are hereby incorporated by reference into
this Guaranty and made a part hereof.
10. Independent Obligations.  This is an agreement of payment and not of
collection and the obligations of Guarantor hereunder shall be in addition to
and shall not limit or in any way affect the obligations of Guarantor under any
other existing or future guaranties or indemnities in favor of Lender unless
said other guaranties or indemnities are expressly modified or revoked in
writing.  This Guaranty is independent of the obligations of Borrower under the
Note and the other Loan Documents.  Lender may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
Borrower or any other party or joining Borrower or any other party as a party to
such action.
11. Attorneys' Fees; Enforcement.  Notwithstanding anything contained herein to
the contrary, if any attorney is engaged by Lender to enforce or defend any
provision of this Guaranty, or as a consequence of any default under this
Guaranty, with or without the filing of any legal action or proceeding,
Guarantor shall pay to Lender, within twenty (20) days following demand, all
documented attorneys' fees and costs actually incurred by Lender in connection
therewith, together with interest thereon following such twenty (20) day period
until paid at the Default Rate.
12. Rules of Construction.  The word "Borrower" as used herein shall include
each named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of each named
Borrower under the Note and the other Loan Documents.  The term "person" as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever.  When the context and construction so require, all words used
in the singular herein shall be deemed to have been used in the plural and vice
versa.  All headings appearing in this Guaranty are for convenience only and
shall be disregarded in construing this Guaranty.
13. Credit Reports.  Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender's choice, a third party credit report on such legal entity and
individual.
14. Governing Law; Waivers.
(a) GUARANTOR AND LENDER HEREBY AGREE THAT THIS GUARANTY SHALL BE INTERPRETED,
CONSTRUED, GOVERNED AND ENFORCED ACCORDING TO THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CHOICE OF LAW OR
CONFLICTS OF LAW THAT WOULD DEFER TO THE SUBSTANTIVE LAW OF ANOTHER
JURISDICTION, PROVIDED THAT AT ALL TIMES THE PROVISIONS FOR CREATION, PERFECTION
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS WITH RESPECT TO THE PROPERTY
CREATED PURSUANT TO THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK
AND/OR THE STATE WHERE THE PROPERTY IS LOCATED, AS AFORESAID, SHALL GOVERN THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS.
(b) GUARANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTIES,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED THEREBY.  GUARANTOR FURTHER CONSENTS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH ANY OF THE
PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM
OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY.  GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY,
AT THE ADDRESSES SET FORTH ABOVE IN CONNECTION WITH ANY OF THE AFORESAID
PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH PROCEEDINGS AND/OR
PURSUANT TO THE LAST PARAGRAPH HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR
HAVE IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID
PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO
COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY JURISDICTION.
(c) PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
GUARANTOR AT ITS ADDRESS REFERRED TO ABOVE.
(d) GUARANTOR AND LENDER EACH WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, OR RELATED TO, THIS GUARANTY, THE LOAN SECURED BY THE
SECURITY INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.  THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR AND LENDER AND GUARANTOR
ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  GUARANTOR SHALL NOT SEEK TO
CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.
(e) GUARANTOR HEREBY ACKNOWLEDGES THAT:  (A) THE OBLIGATIONS UNDERTAKEN BY
GUARANTOR IN THIS GUARANTY ARE COMPLEX IN NATURE, (B) NUMEROUS POSSIBLE DEFENSES
TO THE ENFORCEABILITY OF THESE OBLIGATIONS MAY PRESENTLY EXIST AND/OR MAY ARISE
HEREAFTER, (C) AS PART OF LENDER'S CONSIDERATION FOR ENTERING INTO THIS
TRANSACTION, LENDER HAS SPECIFICALLY BARGAINED FOR THE WAIVER AND RELINQUISHMENT
BY GUARANTOR OF ANY DEFENSES WAIVED HEREIN TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, AS WELL AS GUARANTOR'S RIGHT TO A TRIAL BY JURY, AND
(D) GUARANTOR HAS HAD THE OPPORTUNITY TO SEEK AND RECEIVE LEGAL ADVICE FROM
SKILLED LEGAL COUNSEL IN THE AREA OF FINANCIAL TRANSACTIONS OF THE TYPE
CONTEMPLATED HEREIN.  GUARANTOR DOES HEREBY REPRESENT AND CONFIRM TO LENDER THAT
GUARANTOR IS FULLY INFORMED REGARDING, AND THAT GUARANTOR FULLY UNDERSTANDS
(I) THE NATURE OF ALL SUCH POSSIBLE DEFENSES, (II) THE CIRCUMSTANCES UNDER WHICH
SUCH DEFENSES MAY ARISE, (III) THE BENEFITS WHICH SUCH DEFENSES MIGHT CONFER
UPON GUARANTOR, AND (IV) THE LEGAL CONSEQUENCES TO GUARANTOR OF WAIVING SUCH
DEFENSES AND ITS RIGHT TO A TRIAL BY JURY.  GUARANTOR ACKNOWLEDGES THAT
GUARANTOR MAKES THIS GUARANTY WITH THE INTENT THAT THIS GUARANTY AND ALL OF THE
INFORMED WAIVERS HEREIN SHALL EACH AND ALL BE FULLY ENFORCEABLE BY LENDER, AND
THAT LENDER IS INDUCED TO ENTER INTO THIS TRANSACTION IN MATERIAL RELIANCE UPON
THE PRESUMED FULL ENFORCEABILITY THEREOF.
(f) GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN CONNECTION
WITH THE DELIVERY OF THIS GUARANTY AND IN MAKING THE WAIVERS CONTAINED HEREIN BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS SUCH WAIVERS WITH COUNSEL.
(g) THE PROVISIONS OF THIS GUARANTY SHALL NOT BE MODIFIED OR DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY LENDER.
15. Intentionally Omitted.
16. Notices.  Any notice, demand, consent, approval, direction, waiver,
agreement or other communication (any "Notice") required or permitted hereunder
or under any other documents in connection herewith shall be in writing and
shall be directed as follows:
If to Guarantor:


Global Self Storage, Inc.
3814 Route 44
Millbrook, NY 12545
Attention: Mark C. Winmill


with a copy to:


McCausland Keen + Buckman
80 W. Lancaster Ave., 4th Floor
Devon, PA 19333
Attn: Andrew Maguire


If to Lender:


Insurance Strategy Funding IV, LLC
c/o J.P. Morgan Asset Management
270 Park Avenue, 9th Floor
New York, New York 10017
Attention:  William Mack


with a copy to:


Katten Muchin Rosenman LLP
550 South Tryon Street, Suite 2900
Charlotte, NC  28202
Attention:  Daniel S. Huffenus, Esq.


or to such changed address as a party hereto shall designate to the other party
hereto from time to time in writing.  Any counsel designated above or
replacement counsel which may be designated respectively by each party by Notice
to the other party hereto is hereby authorized to give Notices hereunder on
behalf of its respective client.


Notices shall be (i) personally delivered to the offices set forth above, in
which case they shall be deemed delivered on the date of delivery or first (1st)
Business Day thereafter if delivered other than on a Business Day (or after 5:00
p.m. New York City time) to said offices; (ii) sent by registered or certified
mail, postage prepaid, return receipt requested, in which case they shall be
deemed delivered on the date shown on the receipt unless delivery is refused or
delayed by the addressee in which event they shall be deemed delivered on the
earliest to occur of the first (1st) Business Day on or after the date of
delivery or the third (3rd) Business Day after such notice has been deposited in
the U.S. Mail in accordance with the terms hereof; or (iii) sent by a nationally
recognized overnight courier, in which case they shall be deemed delivered on
the first (1st) Business Day on or after the date following the date such notice
was delivered to or picked up by the courier.
17. Miscellaneous.  The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor and Lender; provided, however, that no affiliate of
Guarantor shall itself become a guarantor under the Loan without the prior
written consent of Guarantor, other than by operation of law.  The liability of
all persons and entities who are in any manner obligated hereunder shall be
joint and several.  If any provision of this Guaranty shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed from this Guaranty and the remaining parts shall
remain in full force as though the invalid, illegal or unenforceable portion had
never been part of this Guaranty.
18. Additional Representations of Guarantor.  Guarantor represents and warrants
to Lender that:  (a) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
receivership and similar laws of general application to creditors' rights from
time to time in effect; (b) there is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any Governmental Authority
pending, or to the best of the Guarantor's knowledge, threatened in writing,
against Guarantor wherein an unfavorable decision, ruling or finding would have
a material adverse effect on Guarantor's financial condition or the validity or
enforceability of this Guaranty; (c) neither the execution and delivery of this
Guaranty, the consummation of the transactions contemplated hereunder nor the
fulfillment of, or compliance with, the terms and conditions contained herein is
prevented, limited by, conflicts with, or results in a breach of the terms,
conditions or provisions of any (i) applicable law, or (ii) indebtedness,
agreement or instrument of whatever nature to which Guarantor is now a part or
by which Guarantor is bound, or constitutes a default under any of the foregoing
(nor will such execution, delivery, consummation and performance result in the
creation or imposition of any Lien upon any of Guarantor's property or assets);
(d) Guarantor is solvent, is able to pay its Obligations as they become due and
has capital sufficient to carry on its business and all businesses in which it
is engaged or is about to engage, and now owns property having a value both at
fair valuation and at present fair salable value greater than the amount
required to pay its Obligations as they mature.
19. Interest.  Any amounts that become due and payable by Guarantor under this
Guaranty shall bear interest at a rate per annum equal to the Default Rate from
the date such sums first become due and payable to the date that such sums are
paid to Lender.
20. Counterparts.  This Guaranty may be executed in any number of counterparts
with the same effect as if all parties hereto had executed the same document. 
All such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.  The failure of any party hereto to execute this Guaranty, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.
GUARANTOR


GLOBAL SELF STORAGE, INC.,
a Maryland corporation




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of Global Self
Storage, Inc., a Maryland corporation and that, being authorized so to do,
executed the foregoing instrument for the purpose therein contained on behalf of
and as the free act and deed of said corporation.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL

--------------------------------------------------------------------------------

EXHIBIT A


CALCULATION OF GUARANTOR'S NET WORTH


Guarantor's Net Worth shall be calculated annually as follows:


On August 1 of each calendar year, Guarantor shall provide Lender with evidence
reasonably necessary for Lender to calculate Borrower's Debt Service Coverage
Ratio (defined below) in Lender's commercially reasonable discretion.  If
Borrower's Debt Service Coverage Ratio for the preceding twelve (12) month
period is greater than or equal to 1.85x, Lender shall calculate Guarantor's Net
Worth in accordance with the Alternative Standard (defined below).  If
Borrower's Debt Service Coverage Ratio for the relevant period is less than
1.85x, Lender shall calculate Guarantor's Net Worth in accordance with the
Actual Standard (defined below).




"Debt Service Coverage Ratio" – shall mean shall mean a ratio, as determined by
Lender, in which as of any date of determination by Lender:  (A) the numerator
is the Net Operating Income (as defined in the Loan Agreement, but adjusted to
reflect a management fee equal to 5% of annual gross revenue and a $0.10 per
sq.ft. normalized capital expenditure) of the Property as determined by Lender
for the immediately preceding twelve (12) month period, and (B) the denominator
is the sum of Borrower's Monthly Payments (as defined in the Note) due and
payable during the preceding twelve (12) month period, (assuming that the Loan
had been in place for the entirety of said period, disregarding the Interest
Only Period (as defined in the Note) and assuming that the Monthly Payments of
principal and interest provided for hereunder were due for the entirety of said
period).


 "Alternative Standard" – shall mean, in Lender's commercially reasonable
discretion, a calculation of Guarantor's Net Worth on a fair market value basis,
such net worth being inclusive of the Loan proceeds, value of all real property,
personal property, improvements, cash and marketable securities and other assets
directly owned by Guarantor, including the value of Guarantor's equity interests
in Affiliates of Guarantor (provided that under no circumstance shall the value
of the Property be included in such determination), in each case to the extent
appearing on Guarantor's balance sheet; provided that when making any
calculation based on the value of real property or improvements owned by
Guarantor or its Affiliates (other than the Property, which shall not be
included in any calculation), the value of such real property and improvements
shall be at capitalization rates equal to the lesser of: (a) seven percent (7%)
or (b) market capitalization rates for properties of similar nature, as
determined by Lender in its reasonable discretion.


"Actual Standard" – shall mean, in Lender's commercially reasonable discretion,
a calculation of Guarantor's Net Worth on a fair market value basis, such net
worth being inclusive of the Loan proceeds, the value of all real property,
personal property, improvements, cash and marketable securities and other assets
directly owned by Guarantor, including the value of Guarantor's equity interests
in Affiliates of Guarantor (provided that under no circumstance shall the value
of the Property be included in such determination), in each case to the extent
appearing on Guarantor's balance sheet.
 